Name: Commission Regulation (EEC) No 2958/93 of 27 October 1993 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 as regards the specific arrangements for the supply of certain agricultural products
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural activity;  regions of EU Member States;  trade;  agricultural policy
 Date Published: nan

 Avis juridique important|31993R2958Commission Regulation (EEC) No 2958/93 of 27 October 1993 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 as regards the specific arrangements for the supply of certain agricultural products Official Journal L 267 , 28/10/1993 P. 0004 - 0007 Finnish special edition: Chapter 3 Volume 53 P. 0125 Swedish special edition: Chapter 3 Volume 53 P. 0125 COMMISSION REGULATION (EEC) No 2958/93 of 27 October 1993 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 as regards the specific arrangements for the supply of certain agricultural productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products (1), and in particular Article 4 thereof,Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), and in particular Article 6 thereof,Whereas the measures partially funded by the EAGGF Guarantee Section and intended to offset, as regards the supply of certain Community agricultural products, the exceptional geographical situation of the smaller Aegean islands consist of benefits in the form of flat-rate aids for the supply of those products within the framework of forecast supply balances, the aids being adjusted in relation to the remoteness of the various groups of islands benefiting from them;Whereas the effects of the benefits granted in the form of aids, which are intended to cover the higher local marketing costs, must be passed on in the prices paid by the end user; whereas the Greek authorities must adopt appropriate measures to establish the effects thereof;Whereas the local consumption of agricultural products benefiting from the Community aids implies a prohibition on the redispatch to other parts of the Community and the exportation to third countries of such products either in the unprocessed state or following processing; whereas special control measures must be adopted to that end; whereas the Greek authorities are required to adopt the measures necessary to prevent the redispatch and exportation of the products concerned and, where necessary, to impose penalties in respect thereof;Whereas the administering authorities should have at their disposal the instruments necessary for ensuring that the supply arrangements are used for their proper purpose, namely the regular supply of products to users and the passing-on of the benefits to the local consumer; whereas, to that end, the authorities responsible for implementation of the supply procedures must determine the intervals at which the products are to be supplied and the quantities thereof in relation to the outlets available for the products;Whereas the supply arrangements can be administered on the basis of the import licence from provided for in Commission Regulation (EEC) No 3719/88 (3), as last amended by Regulation (EEC) No 1963/93 (4); whereas the issue of that document, hereinafter called the 'aid certificate`, is subject to the lodging by the applicant of a securitiy equal to 20 % of the amount of the aid corresponding to the quantity granted;Whereas there should be a system of Community checks on the measures taken by the Greek authorities in order to ensure that they are properly implemented; whereas, to that end, provision should be made for periodic communications to the Commission;Whereas the procedures for the adoption of the rules for the application of Regulation (EEC) No 2019/93 have not been completed within the period laid down therein; whereas, therefore, temporary provisions are necessary for the granting of aid for 1993; whereas, therefore, the provisions of this Regulation should apply immediately;Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees,HAS ADOPTED THIS REGULATION:Article 1 1. The flat-rate aid referred to in Article 3 (2) of Regulation (EEC) No 2019/93 is hereby fixed, for all products referred to in the Annex thereto, at:- ECU 15/tonne for consignments to the islands in group A referred to in Annex I,- ECU 30/tonne for consignments to the islands in group B referred to in Annex II.2. However, for fruit and vegetables, the amounts of aid referred to above shall be reduced in accordance with the second subparagraph of Article 3 (2) of Regulation (EEC) No 2019/93, as from 1994.3. Aid shall be paid at the written request of the interested party and on presentation of an aid certificate on which the relevant entries have been duly made.The Greek authorities shall lay down the time limits for the submission of certificate applications and may make provision for a special application form.4. The application must be lodged no later than 12 months after the date of the entries, except in cases of force majeure. If it is lodged after expiry of this period but within the following six months the aid paid shall be 85 % of that applicable.The aid shall be paid by the Greek authorities not later than two months after the date on which the application was lodged, except:(a) in cases of force majeure;or(b) where an administrative enquiry into entitlement to the aid has been opened. In such cases, payment shall take place only when entitlement has been recognized.5. The aid certificate shall be drawn up on the import licence form set out in the Annex to Regulation (EEC) No 3719/88.Articles 8 (3) and (5), 9, 10, 13 to 16, 19, 20 and 21, 24 to 31 and 33 to 37 of Regulation (EEC) No 3719/88 shall apply, mutatis mutandis, subject to the provisions of this Regulation.6. The entry 'Group A aid certificate` or 'Group B aid certificate` shall be printed or stamped in box 20 (special particulars) of the certificate.Boxes 7 and 8 of the certificate shall be struck out.7. The aid certificate shall be issued at the request of the parties concerned, subject to the quantity provided for in the forecast supply balance, by the authorities designated by Greece. The Greek authorities may fix a time limit for the issue of the certificate.8. Issue of the aid certificate shall be conditional on the lodging of a security, the amount of which shall be equal to 20 % of the amount of aid applicable.If the applications exceed the quantities available for the period in question, the quantities requested shall be reduced by applying a standard coefficient of reduction.9. The aid certificate shall be presented to the authorities of the place of destination at the same time as the products to which it relates. The Greek authorities make the relevant entries on the aid certificate.10. Proof of utilization of the aid certificate shall be furnished within 30 days following expiry of the period of validity of the certificate, except in cases of force majeure.Article 2 The rate to be used for the conversion of the aid referred to in Article 1 (1) into national currency shall be the agricultural conversion rate applicable on the day the relevant quantities are charged against the aid certificate by the Greek authorities.Article 3 1. In the event of transfer of the product or certificate to another party, the holder of the aid certificate shall include in the contract a clause guaranteeing that the benefits of the measure will be passed on to the end user.Such a clause shall be included in any subsequent contracts relating to the product.2. The Greek authorities shall take all appropriate steps to check that the benefits derived from the grant of the aid are passed on.3. Where the benefits are not passed on, the Greek authorities:- shall recover all or part of the benefit granted from the holder of the aid certificate,- may, depending on the seriousness of the failure to fulfil the obligations, provisionally or definitively limit or suspend the right to apply for aid certificates.4. For the purposes of the first indent of paragraph 3:- the holder of the aid certificate shall be considered to have received the benefit granted,- the benefit granted shall be equal to the amount of the aid.Article 4 1. The Greek authorities shall adopt the measures necessary to prevent the redispatch to other parts of the Community and the exportation to third countries of products, whether processed or unprocessed, which have benefited from the supply arrangements, and shall communicate these provisions to the Commission no later than 1 February 1994.2. For the purpose of paragraph 1, redispatch of products to destinations outside Group A islands or outside Group B islands shall constitute redispatch to another part of the Community.Article 5 The Greek authorities shall notify the Commission no later than the last day of each month of the following data relating to the previous month but one, by product:- the quantities for which aid certificates were applied for,- the number of cases of non-utilization of aid certificates and the quantities involved,drawn up separately for each recipient island-group.Article 6 Aid for the quantities of products given in the supply balance estimated for 1993 shall be increased, by way of compensation and reimbursement for the cost of supply, by an amount equal to 50 % of the flat-rate aid laid down; the increase shall apply to consignments carried out until 31 December 1993 at the latest.Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 October 1993.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 184, 27. 7. 1993, p. 1.(2) OJ No L 387, 31. 12. 1992, p. 1.(3) OJ No L 331, 2. 12. 1988, p. 1.(4) OJ No L 177, 21. 7. 1993, p. 19.ANNEX I List of Islands and 'nomos` belonging to Group A:(Article 1)- Thassos,- Samothrace,- Sporades,- Kythira,- Antikythira,- Amoliani,- islands of the nomos of Evia, not including the island of Evia,- the following islands of the nomos of Kiklades:- Kea- Kythnos- Giaros- Andros- Tinos- Syros- Mykonos- Dilos- Rinia.ANNEX II List of Islands and 'nomos` belonging to Group B:(Article 1)- Nomos of Dodekanisa (Dodecanese),- Khios,- Lesvos (Lesbos),- Samos,- islands of the nomos of Kiklades not included in Group A.